        Case 1:21-cv-04807-VEC Document 21 Filed 06/03/21 Page 1 of 2



                                                                           USDC SDNY
                          UNITED STATES DISTRICT COURT                     DOCUMENT
                         SOUTHERN DISTRICT OF NEW YORK                     ELECTRONICALLY FILED
                                                                           DOC #:
                                                                           DATE FILED: 6/3/2021
CITY OF NEW YORK,

                      Plaintiff,

               v.                                   Case No.: 1:21-cv-04807

EXXON MOBIL CORP., EXXONMOBIL OIL
CORP., ROYAL DUTCH SHELL PLC, SHELL
OIL CO., BP P.L.C., BP AMERICA INC., AND
AMERICAN PETROLEUM INSTITUTE,

                      Defendants.


              [PROPOSED] ORDER GRANTING ADMISSION PRO HAC VICE

       The motion of Grace W. Knofczynski for admission pro hac vice in the above-

captioned case is granted.

       Applicant has declared that she is a member in good standing of the bars of the

Commonwealth of Pennsylvania and the District of Columbia; her contact information is

as follows:

       Grace W. Knofczynski
       KELLOGG, HANSEN, TODD,
         FIGEL & FREDERICK, P.L.L.C.
       1615 M Street, N.W., Suite 400
       Washington, D.C. 20036
       Tel.: (202) 326-7900
       Fax: (202) 326-7999
       Email: gknofczynski@kellogghansen.com

       Applicant having requested admission pro hac vice to appear for all purposes as counsel

for Defendants Royal Dutch Shell plc and Shell Oil Company in the above-captioned case;
          Case 1:21-cv-04807-VEC Document 21 Filed 06/03/21 Page 2 of 2




         IT IS HEREBY ORDERED that Grace W. Knofczynski is admitted pro hac vice as

counsel for Defendants Royal Dutch Shell plc and Shell Oil Company, in the above-entitled

litigation in the United States District Court for the Southern District of New York. All attorneys

appearing before this Court are subject to the local rules of this Court, including the rules

governing discipline of attorneys.



Dated:      6/3/2021
                                                  DISTRICT JUDGE / MAGISTRATE JUDGE




                                                  2
